Citation Nr: 0004346	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability, as secondary to a service connected left anterior 
cruciate ligament deficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1986 to 
October 1986. 

The issue on appeal arises from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied service 
connection for right and left knee disabilities.  The veteran 
testified before a local hearing officer in September 1995.  
In November 1996, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for additional development.  

In December 1998, the Board granted the veteran's claim 
concerning service connection for a left knee disability.  In 
the same decision, the Board noted that the veteran had 
claimed that that his right knee disability was either first 
manifested in service during an ill-fated attempt to move 
heavy equipment, or, alternatively, that the right knee 
disability was secondary to his left knee disability.  In 
light of the Board's decision granting service connection for 
a left knee disability, it was necessary to separate the 
issues concerning the veteran's right knee into two claims: 
entitlement to service connection for a right knee 
disability, on a direct basis; and entitlement to service 
connection for a right knee disability, as secondary to a 
left knee disability.  The claim concerning service 
connection for a right knee disability on a direct basis was 
denied, and the claim concerning service connection for a 
right knee disability as secondary to a left knee disability 
was remanded for additional development.

By a December 1998 rating decision, the RO confirmed the 
Board's decision and granted service connection for left 
anterior cruciate ligament deficiency, assigning a 10 percent 
rating effective from October 1994.  In an April 1999 
supplemental statement of the case, the RO determined that 
the veteran had not submitted a well- grounded claim 
concerning service connection for a right knee disability as 
secondary to the service connected left anterior cruciate 
ligament deficiency.  The case was returned to the Board for 
further adjudication.


FINDING OF FACT

There is no medical evidence linking the veteran's right knee 
disability to his service connected left anterior cruciate 
ligament deficiency; the claim for secondary service 
connection for a right knee disability is not plausible.


CONCLUSION OF LAW

The veteran's claim concerning service connection for a right 
knee disability as secondary to service connected left 
anterior cruciate ligament deficiency is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records folder in the claims file contain 
a prescription from Steel City Orthopedic Associates, dated 
in September 1984 and signed by Steven W. Theis, M.D.  On 
this form, Dr. Theis noted that the veteran had an anterior 
cruciate deficient knee with anteromedial instability.  Dr. 
Theis did not indicate to which knee he was referring.  

Service medical records reflect that the veteran was examined 
for enlistment purposes in March 1986.  Prior to the 
examination, he denied any history of swollen or painful 
joints, broken bones, arthritis, rheumatism or bursitis, 
bone, joint or other deformity or lameness.  The veteran did 
report having a "trick" left knee which had popped out of 
place perhaps a dozen times, the most recent time being in 
1980 or 1981.  He denied having any problems with exercise.  
Upon examination, the veteran's lower extremities and "other 
musculoskeletal" were found to be normal.  An X-ray report 
of the veteran's left knee contained information that the 
veteran had twisted it six years ago, but the X-ray revealed 
no osseous or joint abnormality. 

The veteran underwent an orthopedic consultation later in 
March 1986.  The veteran reported that his left knee had 
"popped out of place" twelve times over several years until 
1981, and that he had not had major problems with it 
subsequently.  Following an examination, the veteran's knee 
was noted to be satisfactory except for moderate laxity of 
the patella tendon.  There was no atrophy and no swelling.  
On the veteran's enlistment examination report, it was noted 
that as a result of this orthopedic consultation, the 
veteran's knee condition was not considered disabling.  

In August 1986, the veteran was seen in an "acute medical 
care" setting complaining of left knee pain for one week.  
The handwriting on the examination report is difficult to 
read, but it was noted that on examination, the veteran's 
knee had full range of motion and no edema.  Subsequently in 
August 1986, the veteran was again seen in an acute medical 
setting, complaining that his shin bone had been moving 
around in his knee for a period of two weeks.  He reported a 
history of left knee pain for five to six years following a 
bike injury.  Upon examination, no edema was noted.  There 
was tenderness to palpation and full range of motion.  Drawer 
sign was normal.  An X-ray revealed no significant bony 
abnormality.  The veteran was assessed as having rule out 
patellofemoral syndrome.  

In September 1986, it was noted that the veteran was being 
seen as a follow-up to hospitalization and that he was still 
having trouble with marching and running.  His knee had 
become painful and numb with increased use.  A scope was 
planned for the following week.  Subsequently in September 
1986, the veteran underwent a arthroscopy of the left knee.  

In late September 1986, the veteran underwent a very thorough 
examination at the orthopedic clinic at Walson Army Community 
Hospital in Fort Dix, New Jersey.  It was noted that the 
veteran had injured his left knee five or six years prior to 
enlistment in the military, during a BMX motor cross race.  
At that time, he sustained an injury to his left knee 
sufficient to cause marked ballooning of the knee within 30 
to 60 minutes of his injury.  He was seen in an emergency 
room setting, where he was told that his knee was too swollen 
for a diagnosis and he was sent out on crutches.  He did not 
receive any medical follow-up.  In fact, the veteran did not 
see a physician with respect to his left knee at all during 
the acute period and remained on crutches for approximately 
three weeks.  At that point, he just exercised his knee and 
decreased his activities, and never went back to motor cross 
racing.  In March 1984, he was seen in a Military Entrance 
Processing Station (MEPS) and found to have an unusable knee 
and was sent to an orthopedic surgeon in town.  The surgeon 
offered him a reconstructive surgical procedure which, 
according to the veteran, offered him only a 50-50 chance of 
full recovery.  He declined the offer and again did not seek 
any medical advice for the ensuing two years.  

The examiner further noted that in March 1986, the veteran 
again attempted to enter military service where, with his 
prior history, he was seen by an orthopedic consultant.  At 
that time, the consultation examination demonstrated no 
instability of the left knee except as pertaining to the 
patella, where the patella subluxated a bit laterally.  There 
was no swelling found and X-rays were normal.  The veteran 
was admitted into the military where he began having trouble 
with his knee almost from the onset of increased running 
activities, especially on sand with twisting maneuvers.  He 
arrived at Fort Dix in July 1986 and by August 1986, he was 
already having significant enough problems with his left knee 
with multiple minor twisting injuries to it, especially 
running from road guard positions and the like that he 
required a visit to the "TC."  On evaluation at Walson 
Orthopedic Department, the knee was markedly unstable with 
anterolateral rotary instability so significant that an 
Existed Prior to Service (EPTS) condition was expected and 
the history mentioned above was obtained.  Because the 
veteran was experiencing swelling and increased pain in 
excess of that which he had experienced on a routine basis 
prior to enlistment into the military, a diagnostic 
arthroscopy was offered and accepted.  

It was further noted that the veteran underwent an 
arthroscopic evaluation of his left knee in September 1986 
under local infiltration analgesia.  At that time, an old 
anterior cruciate ligament mid-substance rupture was 
identified with degenerative changes to both menisci and a 
small tear of one of his meniscus which was old and excised 
at that time.  This constituted less than a 10 percent 
meniscectomy.  The veteran tolerated the procedure well, was 
allowed back to his unit and placed on unit level 
convalescent leave.  

Upon examination in September 1986, the veteran demonstrated 
only a trace of effusion of the left knee.  It was markedly 
unstable as it was preoperatively, and was obviously an EPTS 
condition documented as such at the time of the September 
1986 surgery.  The left calf and foot, as well as the ankle, 
were swollen secondary to a tourniquet effect of the Ace wrap 
which had been wrapped around his knee over the prior several 
weeks.  The veteran demonstrated full active range of motion 
and no other changes.  The arthroscopic portals were well 
healed.  The veteran was diagnosed as having the following: 

1.  Anterior cruciate ligament rupture, 
old, documented by arthroscopic surgery, 
EPTS.  2.  Degenerative tears both medial 
and lateral menisci, old, documented by 
arthroscopic surgery, EPTS.  3.  Antero-
lateral rotary instability by clinical 
examination, EPTS.  4.  Left knee pain 
secondary to all of the above, EPTS.  5.  
Left calf, ankle and foot swelling 
secondary to tourniquet effect of ace 
wrap used ill-advisably and discontinued.  

The veteran was given a physical profile and underwent 
physical therapy for his left knee condition in September 
1986.  In October 1986, the veteran was given an entry level 
separation as a result of this condition.  

In October 1994, the veteran filed a claim seeking service 
connection for aggravation of his preexisting left knee 
condition in service.  The veteran also sought service 
connection for his right knee, which he claimed had been 
affected by his left knee disability.

By a February 1995 rating action, the RO denied service 
connection for a left knee condition and a right knee 
condition.  Regarding the left knee, the RO found no evidence 
to support a finding that the condition had worsened during 
service.  The RO further found that the service medical 
records were negative for complaint of or treatment for a 
right knee condition.  

In his testimony before a local hearing officer in September 
1995, the veteran recounted how his left knee was originally 
injured in 1977.  He visited a doctor but no surgery was 
performed.  He recuperated himself by riding bicycles and 
building up the muscles around his knee.  The veteran 
recalled that he had tried once to get into the service, but 
was denied originally.  When he finally began basic training, 
he aggravated the left knee and also hurt his right knee.  
The injuries did not result from specific incidents, but 
rather the general activities of running and jumping during 
basic training.  In addition to the physical profile and 
arthroscopic surgery, the veteran was given Motrin.  The 
veteran first sought treatment for his left knee, after 
service, in 1994.  

The veteran further testified that his right knee was injured 
in service when he twisted it while handing someone an air 
conditioner that was being removed.  The veteran reported 
seeking treatment for his right knee, but nothing was found.  
The veteran said he actually originally went for treatment in 
service for his right knee but when nothing was found, the 
physicians instead focused on his left knee.  The veteran 
first sought post-service medical treatment for his right 
knee in 1995.  The veteran reported that after service, he 
found work cooking and landscaping.  He did not advise any 
employers about his knee conditions because he was afraid he 
would lose work.  

In November 1996, the Board remanded the veteran's claim for 
additional development, including an orthopedic examination 
for VA purposes. 

In March 1997, medical records from the Veterans 
Administration Medical Center (VAMC) in Salem, Virginia, were 
associated with the claims file.  These records reflect 
outpatient treatment of the veteran's left knee condition, 
beginning in August 1995.  In September 1995, the veteran 
underwent an orthopedic examination.  The veteran reported 
that his left knee had been bothering him for approximately 
17 years and his right knee for approximately 10 years.  He 
had had several motor cross bike accidents which he said 
resulted in left knee instability and pain.  The veteran said 
he injured his right knee while in the military during a 
twisting accident moving some heavy equipment.  The veteran 
described episodes of giving way of the left knee.  It was 
noted that X-rays taken showed some narrowing of the joint 
space on the left knee medially.  Following an examination, 
the orthopedic examiner indicated that the veteran certainly 
had laxity of his ACL on his left knee and also on his right 
knee to a lesser extent. 

The veteran underwent a joints examination for VA purposes in 
October 1997.  The veteran essentially restated the medical 
history detailed above.  Examination revealed some atrophy of 
both quadriceps, which appeared fairly symmetrical.  There 
was significant left quadriceps weakness, 2/5, while the 
right quadriceps measured 4/5 in strength.  The veteran's 
gait was very slow and shuffling.  He was unable to get into 
a crouching position and he had great difficulty in rising 
from a chair without help from his upper extremities.  He was 
able to extend the right knee to 0 degrees and could flex the 
right knee to approximately 115 degrees, at which point he 
got quite severe pain.  The left knee could be extended to 0 
degrees and he was able to flex the left knee to only 120 
degrees with severe pain.  Inspection of the joints revealed 
no obvious swelling, and palpation of both knees revealed no 
effusion.  There was mild tenderness present in the medial 
aspect of the left knee.  There was no significant tenderness 
present in the right knee.  An examination of the right knee 
revealed 2+ anterior Drawer sign indicating anterior 
instability.  The veteran also had approximately 2+ laxity of 
the medial collateral ligament.  He did not evidence 
patellofemoral crepitus on the right.  The left knee revealed 
decreased range of motion, as noted above.  He had 
approximately 2+ medial collateral ligament laxity on that 
side and had a 3+ anterior Drawer sign and a 2+ Lachmann's 
maneuver.  

The VA examiner noted that X-rays of both knees revealed 
minimal degenerative changes about the left knee, somewhat 
progressive since the prior study of September 1995.  X-rays 
of the right knee were unremarkable.  The veteran was 
diagnosed as having the following conditions:  

1. Internal derangement of the left knee 
with anterior cruciate ligament 
instability.  History of previous 
meniscus tear and medial collateral 
ligament laxity all associated with 
arthritis of the left knee as well as 
chronic pain.

2. Anterior cruciate ligament instability 
of the right knee as well as medial 
collateral ligament laxity with an 
unstable right knee and chronic pain.

In December 1997, medical records from the Roanoke Memorial 
Hospital were associated with the claims file.  These records 
do not reflect any complaints or treatment related to the 
veteran's knees.  

In February 1998, a letter dated in September 1984, from Dr. 
Theis, was associated with the claims file.  In this letter, 
Dr. Theis solely discussed the medical history and condition 
of the veteran's left knee. 

In a written statement dated in November 1998, the veteran 
asserted, in pertinent part, that when he had complained 
about his right knee at Walson Army Hospital, the statement 
was "simply ignored."  He stated that he had pushed his 
body for over nine years trying to work after he was 
discharged.  After not being able to take the pain any 
longer, he decided to file his claim.

In December 1998, the Board granted the veteran's claim 
concerning service connection for a left knee disability.  
The Board also denied service connection for a right knee 
disability on a direct basis, but remanded the case so that 
the RO could reconsider the issue of service connection for a 
right knee disability as secondary to the newly service 
connected left knee disability.  If the RO were to determine 
that the veteran had submitted well-grounded claim for 
secondary service connection, additional development 
(including obtaining updated medical records and scheduling a 
VA examination) was to be conducted.  

By a December 1998 rating decision, the RO confirmed the 
Board's decision and granted service connection for left 
anterior cruciate ligament deficiency and assigned a 10 
percent rating effective from October 1994.  

In a December 1998 letter, the RO advised the veteran that he 
needed to submit competent medical evidence to show that his 
right knee disability was directly due to or proximately the 
result of his left anterior cruciate ligament disability.  He 
was also advised as to how to assist in obtaining medical 
documentation in this regard.

In January 1999, medical records from the offices of Matt 
Boutell, M.D., were associated with the claims file.  These 
records reflect, in pertinent part, outpatient treatment 
relating to the veteran's knees from 1995 to 1998.  It was 
noted on an orthopedic note dated in August 1995 that the 
veteran had had left knee pain for at least ten years, while 
his right knee had become symptomatic over the prior two to 
three years.  This consisted of pain, mostly medial, 
associated with clicking, popping, intermittent effusions, 
and "giving-way."  
 
Additionally in January 1999, medial records from the Roanoke 
Orthopaedic Center were associated with the claims file.  
These records reflect, in pertinent part, that the veteran 
underwent an examination of his knees in January 1997.  The 
veteran reported that he had undergone arthroscopic surgery 
on his left knee in 1986, and that he primarily had pain in 
both knees which radiated up to his hips.  The veteran also 
reported having numbness in his legs from his knees down.  
The examiner noted that X-ray showed very early and mild 
degenerative changes of the medial joint.  There was no 
lateral or patellofemoral joint disease.  (The examiner did 
not specify to which knee he was referring).  The examiner 
concluded that the veteran had multiple complaints including 
a painful and unstable knee, and that objectively, the 
veteran had instability of his left knee with radiographic 
evidence of early degenerative changes.   

In an April 1999 supplemental statement of the case, the RO 
determined that the veteran had not submitted a well-grounded 
claim concerning service connection for a right knee 
disability as secondary to the service connected left 
anterior cruciate ligament deficiency.

II.  Analysis

A claim for secondary service connection must be granted when 
a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1999).  Secondary service connection may also be granted 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  In such case, a veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

Like all claims, a claim for secondary service connection 
must be supported by "evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Generally, for a claim to be well 
grounded, a claimant must submit each of the following: (1) a 
medical diagnosis of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  With regard to a claim for 
secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused or 
aggravated by the service-connected condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  The credibility of the 
evidence is presumed when determining whether a claim is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  However, 
the presumption of credibility does not apply where a fact 
asserted is beyond a person's competency or where the 
evidence is inherently false.  See id.  

The Board finds that the veteran's claim of secondary service 
connection for a right knee disability is not well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The key question 
in this case centers on the relationship of the current right 
knee disability and the service connected left anterior 
cruciate ligament deficiency.  Such relationships are not 
susceptible to informed lay observation and, for there to be 
credible evidence of such relationship, competent medical 
evidence is required.  The veteran has submitted no medical 
evidence linking any current right knee disability to his 
service connected left anterior cruciate ligament deficiency, 
despite being afforded specific notice and an opportunity in 
which to submit such medical evidence of a nexus.  While an 
examiner noted in January 1997 that the veteran's right knee 
symptoms had begun two to three years before, he did not 
proffer any opinion to the effect that these symptoms were 
the result of or otherwise secondary to the veteran's ten-
year history of left knee symptoms.

In conclusion, the veteran's claim concerning service 
connection for a right knee disability as secondary to a 
service connected left anterior cruciate ligament deficiency 
is not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim concerning 
service connection for a right knee disability as secondary 
to a service connected left anterior cruciate ligament 
deficiency is denied.


ORDER

Entitlement to service connection for a right knee disability 
as secondary to service 

connected left anterior cruciate ligament deficiency is 
denied. 




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

